Alexander, J.
(concurring) — I concur in the decision of the majority. I do so despite my agreement with Justice Sanders’s dissenting opinion that the plain meaning of the phrase "marital status” encompasses only the "status of being married or unmarried,” and does not extend to a person’s spouse or what one’s spouse does. Dissenting op. at 186. In addition, I agree with his assertion that we need not defer to an administrative agency’s interpretation of a statute if it contravenes the plain meaning of the statute.
My decision to concur is compelled, however, by our holding in Washington Water Power Co. v. Washington State Human Rights Comm’n, 91 Wn.2d 62, 69, 586 P.2d 1149 (1978). In that case, we approved the Human Rights Commission’s definition of marital status discrimination, a definition that accords with Magula’s contention that a termination due to the actions of one’s spouse constitutes marital status discrimination. Because this court is not *185inclined to overrule Washington Water, and, in my opinion, it cannot be distinguished, principles of stare decisis require us to accept the interpretation of marital status discrimination that is found in that decision. Moreover, although the dissent suggests that we may look to the 1993 amendment of RCW 49.60 to determine that statute’s original meaning, I do not believe that our interpretation of "marital status” was, as the dissent suggests, ambiguous prior to 1993. I therefore agree with the majority that the 1993 amendment may not be given retroactive effect.
I concur in the decision of the majority.